Exhibit 10.1

CORNELL COMPANIES, INC.

 

RESTRICTED STOCK AWARD

(Performance Based)

 

This Award is made effective as of [Date] (the “Date of Grant”) by CORNELL
COMPANIES, INC. (the “Company”) to                    (the “Participant”).

 

1.             Grant.

 

(a)           Shares.  Pursuant to the Company’s 2006 Equity Incentive Plan (the
“Plan”),                contingent, performance-based restricted shares (the
“Restricted Shares”) of the Company’s common stock, par value $0.001, will be
issued as hereinafter provided in the Participant’s name.  Such Restricted
Shares shall be subject to certain restrictions as hereinafter described
pursuant to the Plan and this Award.  The exact number of Restricted Shares that
will actually vest and be earned by you (if any) is expressly subject to the
vesting requirements described below.

 

(b)           Issuance of Shares.  The Restricted Shares will be issued upon
acceptance hereof by the Participant.  The Restricted Shares may, in the
discretion of the Company, be issued in either book entry or certificate form
prior to any vesting hereunder.  The Participant shall have voting rights and
the right to receive dividends on the Restricted Shares.  To the extent that a
portion of the Restricted Shares vest, the Company will distribute such vested
Shares to the Participant in a reasonable time period after the performance
determination is made in a manner to be determined by Company from time to time,
which may consist of share certificates or electronic transfer to brokerage
accounts required to be established by the Participant.  Participant agrees that
Participant may be required to open a brokerage account as directed by Company
for administration of Participants equity awards from Company.

 

(c)           Plan Incorporated.  The Participant acknowledges receipt of a copy
of the Plan, and agrees that this grant of Restricted Shares shall be subject to
all of the terms and provisions of the Plan, including future amendments
thereto, if any.

 

2.                                       Restrictions. The Participant hereby
accepts the Restricted Shares when issued and agrees with respect thereto as
follows:

 

(a)           Except as may be otherwise provided in the Plan or this Award, in
the event of termination of the Participant’s employment with the Company or an
Affiliate for any reason, including but not limited to retirement, voluntary
termination, involuntary termination, death, or disability, the Participant
shall, for no consideration, forfeit to the Company all Restricted Shares which
have not vested at the time of termination.

 

The Committee may, in its discretion and pursuant to the Plan, accelerate the
time at

 

--------------------------------------------------------------------------------


 

which vesting conditions have been achieved.

 

(b)           Vesting Requirements.  Subject in all respects to this Agreement,
the Restricted Shares shall vest only upon the Company achieving the performance
criteria set forth below.  The performance criteria shall be based upon the
Company’s annual earnings before interest and taxes and including depreciation
allowance (“EBITDA”) targets set forth below, calculated as described and
contemplated herein.  These contingent Restricted Shares shall vest (if at all)
as follows: one-third (33.33%) of such shares (XX shares) vest upon the
achievement of each of the EBITDA targets set forth below with respect to a
fiscal year up of the Company up to and including [Year] and beginning with
[Year]:

 

Performance-based Vesting Requirements

 

EBITDA Targets* (in millions)

 

$

 

 

$

 

 

$

 

 

# Shares Vested and Distributed (reduced by any EBITDA awards distributed in
prior periods; not in addition**)

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                 Determination of Performance Results.  EBITDA shall be
calculated and determined by the Company.  The Company may decide in its sole
and exclusive discretion to adjust the calculation of EBITDA for any given
year.  Examples of items for which an adjustment might be made include, but are
not limited to, the following:

 

·                  Changes to accounting standards as required by Generally
Accepted Accounting Procedures (GAAP) or the Financial Accounting Standards
Board (FASB) after the performance goal has been set;

 

·                  Certain unbudgeted capital transactions; and

 

·                  Profit or loss during a Plan Year that is attributable to
certain entities, programs or contracts acquired by the Company during such Plan
Year, or other adjustments relating to a significant acquisition, divestiture or
corporate transaction.

 

Participant expressly agrees that (i) the Company shall, in its sole and
exclusive discretion, so calculate and determine EBITDA and the associated
performance under the targets, and (ii) Company’s determination will be
conclusive, final and binding. 

 

2

--------------------------------------------------------------------------------


 

from this facility will be excluded in the final determination of [Year] EBITDA.

 

**          By way of illustration, if prior to any EBITDA targets being met,
the EBITDA for a particular covered year were the amount set forth in Column 2,
then two-thirds (66.67%) of the Restricted Shares would vest (i.e., one-third
for achieving the EBITDA target in Column 1 and an additional one-third for
achieving the EBITDA target in Column 2).

 

(d)           Except as expressly set forth below in this subsection (d) or in
the Plan, the Participant must be employed by the Company at the time a
performance determination is made and finalized hereunder with respect to any
particular fiscal year in order to be eligible to vest in any remaining unvested
portion of the award.  Notwithstanding the foregoing, a Participant shall be
entitled to that portion of the award related to any fiscal year covered hereby
that would otherwise be earned in the event that (i) the Participant’s
employment is terminated after completion of such fiscal year but prior to the
time the performance determination is made and finalized for such year, and
(ii) such termination was a result of the Participant’s death or disability (as
determined by the Company) or the Participant’s employment was terminated for
the convenience of the Company as determined by the Company in its sole and
absolute discretion.

 

3.             No Transfer.  The Restricted Shares granted hereunder are not
transferable by the Participant and may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred or disposed of until after the
share(s) are vested and distributed to the Participant.  Any such attempted
transfer or pledge shall be null and void.  Notwithstanding the foregoing
restriction, in the event any such attempted transfer or pledge shall be found
for any reason to be effective by operation or in accordance with applicable
law, the vesting requirements shall be binding upon and enforceable against any
such transferee of Restricted Shares.

 

4.             Taxes.  All distributions under this Award are subject to
withholding of all applicable taxes.  Subject to the rules as may be established
by the Committee, such withholding obligations may be satisfied through the
surrender of Shares that the Participant is otherwise entitled to under the
Plan.

 

5.             Binding.  This Award shall be binding upon and inure to the
benefit of any successor to the Company and all persons lawfully claiming under
the Participant.

 

6.             Defined Terms.  Unless otherwise specifically defined herein,
each term used herein which is defined in the Plan shall have the meaning
assigned such term in the Plan.

 

7.             Amendment; Modification.  This Award may be amended by agreement
of the Participant and the Company, without the consent of any other person. 
The Company shall have the rights of amendment and modification set forth in the
Plan.

 

8.             Governing Law.  This Award shall be governed by, and construed in
accordance with the

 

3

--------------------------------------------------------------------------------


 

laws of the State of Texas.

 

9.             Restrictions on Resale.  Other than the restrictions expressly
described herein, there are no additional restrictions imposed by the Plan on
the resale of vested Restricted Shares acquired under the Plan.  However, under
the provisions of the Securities Act of 1933 (the “Securities Act”) and the
rules and regulations of the Securities and Exchange Commission (the “SEC”),
resales of shares acquired under the Plan by certain officers and directors of
the Company who may be deemed to be “affiliates” of the Company must be made
pursuant to an appropriate effective registration statement filed with the SEC,
pursuant to the provisions of Rule 144 issued under the Securities Act, or
pursuant to another exemption from registration provided in the Securities Act.
 At the present time, the Company does not have a currently effective
registration statement pursuant to which such resales may be made by
affiliates.  These restrictions do not apply to persons who are not affiliates
of the Company; provided, however, that all employees are subject to the
Company’s policies against insider trading, and restrictions on resale may be
imposed by the Company from time-to-time as may be necessary under applicable
law.

 

10.           Effect on Other Benefits.  Income recognized by you as a result of
the grant or vesting of Restricted Shares or dividends on your Restricted Shares
will not be included in the formula for calculating benefits under any of the
Company’s retirement and disability plans or any other benefit plans.

 

By acceptance of this Award Agreement, the Participant acknowledges acceptance
of the terms and conditions set forth herein and in the Plan.

 

 

CORNELL COMPANIES, INC.

 

PARTICIPANT

 

 

 

 

 

 


BY:


 


 


 

Name:

 Patrick N. Perrin

 

Name:

 

Title:

 Senior Vice President,

 

 

 

 Chief Administrative Officer

 

 

 

4

--------------------------------------------------------------------------------